Filed 1/30/15 P. v. Martin CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

THE PEOPLE,                                                          H041153
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. Nos. C1240639, C1241192)

         v.

DANNY JOSEPH MARTIN,

         Defendant and Appellant.


         On September 19, 2013, the Santa Clara County District Attorney filed an
information in case No. C1240639 (C1240639), in which Danny Joseph Martin
(defendant) was charged with two counts of carjacking (Pen. Code,1 § 215, counts one &
three) and two counts of robbery (§§ 211, 212.5, subd. (c), counts two & four). As to all
counts, the information contained the allegation that defendant personally used a firearm
within the meaning of section 12022.53, subdivision (b), and that he had served a prior
prison term within the meaning of section 667.5, subdivision (b).
         On the same day, the Santa Clara County District Attorney filed an information in
case No. C1241192 (C1241192) in which defendant was charged with buying or
receiving a stolen motor vehicle (§ 496d). Again, the information contained the
allegation that defendant had served a prior prison term within the meaning of
section 667.5, subdivision (d).



1
         All unspecified section references are to the Penal Code.
       Pursuant to a plea bargain, on March 12, 2014, in C1240639, defendant pleaded
no contest to two counts of robbery and in C1241192, no contest to possession of stolen
property. Defendant admitted that he had served a prior prison term within the meaning
of section 667.5, subdivision (d). In exchange for his no contest pleas, defendant was
promised a prison term of four years (top/bottom).
       On June 17, 2014, in C1240639, the court sentenced defendant to serve three years
in state prison on one robbery count (count two) and one year on the second robbery
count (count four) to be served consecutively. In C1241192, the court sentenced
defendant to three years in prison for the buying or receiving a stolen motor vehicle count
to be served concurrently with the sentence in C1240639. The court struck the
punishment for the prison priors. The court imposed various fines and fees and awarded
defendant presentence custody credits of 649 actual days plus 97 days of conduct credits
limited to 15 percent pursuant to section 2933.1 because of the robbery convictions.
       Defendant filed a notice of appeal on June 18, 2014 challenging his sentencing in
both cases.
       Defendant’s appointed counsel has filed an opening brief in which she raises no
issues. Counsel asks this court to conduct an independent review of the record as
required by People v. Wende (1979) 25 Cal.3d 436. Counsel has declared that defendant
was notified that an independent review under Wende was being requested and that he
could file a supplemental brief with this court.
       On October 24, 2014, by letter, we notified defendant of his right to submit written
argument on his own behalf within 30 days. That time has passed and we have not
received a response from defendant.
       Upon our independent review of the record, we conclude there are no meritorious
issues to be argued, or that require further briefing on appeal. Defendant received the
sentence he was promised. The fines and fees imposed are supported by the law and the


                                              2
facts. The court was correct in limiting defendant’s presentence conduct credits to
15 percent of the actual time served.
                                        Disposition
       The judgment is affirmed.




                                            3
                                  _________________________________
                                  ELIA, J.


WE CONCUR:




_______________________________
RUSHING, P. J.




_______________________________
PREMO, J.




The People v. Martin
H041153